Filed 7/21/15 P. v. Ivy CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G050942

         v.                                                            (Super. Ct. No. 98WF1237)

PHILLIP ANTHONY IVY,                                                   OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County,
Gary S. Paer, Judge. Affirmed.
                   John E. Edwards, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.


                                          *                  *                  *
                                       INTRODUCTION
              Defendant Phillip Anthony Ivy appeals from the trial court’s order denying
his petition to recall his prison sentence under the Three Strikes Reform Act of 2012,
added by Proposition 36. Appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende), setting forth the facts of the case and requesting we
review the entire record. Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders),
appointed counsel identified potential issues to assist us in our independent review. Ivy
was granted 30 days to file written arguments in his own behalf, but did not do so.
              We have examined the entire record and counsel’s Wende/Anders brief.
After considering the entire record, we have found no reasonably arguable issue.
(Wende, supra, 25 Cal. 3d 436.) We therefore affirm.


                                       BACKGROUND
              In 1998, Ivy’s girlfriend, Kelly Baird, called 911 and reported that Ivy had
beaten her up and choked her. Officers were dispatched to the apartment that Ivy and
Baird shared, and found Baird extremely distraught. The officers observed bruises on
Baird’s upper arms and on a thigh, and saw marks on her neck. Baird told one of the
officers, inter alia, that Ivy had hit her, bit her, and dragged her across the room. She
stated Ivy strangled her more than 10 times and strangled her so hard that she could not
breathe.
              A jury found Ivy guilty of one count of willfully inflicting corporal injury
in violation of Penal Code section 273.5, subdivision (a). The trial court sentenced Ivy to
a prison term of 25 years to life under the “Three Strikes” law. In 2003, a panel of this
court affirmed the judgment of conviction.
              In November 2013, Ivy filed a petition for recall of sentence under Penal
Code section 1170.126. The trial court denied the petition. Ivy appealed.



                                              2
                                        ANALYSIS
             We have reviewed the record in accordance with our obligations under
Wende and Anders, and we find no reasonably arguable issues on appeal. Ivy himself has
not raised any issues for our review. (People v. Kelly (2006) 40 Cal. 4th 106, 120, 124.)


                                      DISPOSITION
             The order is affirmed.




                                                FYBEL, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



MOORE, J.




                                            3